(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción presentada por la parte apelada, en la que soli-cita se desestime por frívolo el recurso.
*973PoR Cuanto, la cuestión fundamental envuelta en este caso es la de si la Resolución Conjunta núm. 4 aprobada por la Legislatura en 16 ele julio de 1932, por la que se impone una contribución de un 2 por ciento sobre el valor en tasación de cada cuerda de café que haya o se siembre en Puerto Rico, viola los preceptos de la sección 34 de la Carta Orgánica de Puerto Rico, toda vez que impone una contri-bución mediante una resolución conjunta y no mediante un proyecto 'de ley, como lo requiere la citada sección de la Carta Orgánica;
PoR cuanto, esa misma cuestión fue considerada y resuelta por este tribunal en agosto 1, 1936, en el caso de Valiente & Cía. v. Manuel V. Domenech (ante, pág. 586) en el sentido de que la Legisla-tura de Puerto Rico no- tiene poder para decretar una ley a no ser mediante un proyecto de ley (bill);
Por lo tanto, se desestima el recurso por presentar una cuestión que ya ha sido resuelta por este tribunal.
El Juez Presidente Sr. del Toro no intervino.
En los siguientes casos, la Corte declaró con lugar las desestima-ciones solicitadas:
Núms. 7357 y 7447.
Por la Corte, a propuesta de uno de sus jueces, se declaró no ha-ber lugar a la desestimación solicitada en el caso siguiente:
Núm. 7439.